DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed September 17, 2021, with respect to the 35 U.S.C. 102(a)(1) rejections have been fully considered and are persuasive in view of the amendments to the claims.  The previous 35 U.S.C. 102(a)(1) rejections of claims 1-20 have been withdrawn. 

Allowable Subject Matter
3.	Claims 1 to 20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Taner (US Pat. No. 6,374,185) fails to anticipate or render obvious a system comprising: a processor configured to: generate a plurality of attributes for the plurality of pseudo wells, wherein the plurality of attributes comprise a frequency-dependent amplitude variation with offset (FAVO) response of each pseudo well of the plurality of pseudo wells, wherein at least one FAVO response corresponds to at least one reservoir property, in combination with the rest of the claim limitations as claimed and defined by the Applicant. 
Claim 7 is allowed because the closest prior art, Taner (US Pat. No. 6,374,185) fails to anticipate or render obvious a method comprising: generating a plurality of attributes for the plurality of pseudo wells, wherein the plurality of attributes comprise a frequency-dependent amplitude variation with offset (FAVO) response of each pseudo well of the plurality of pseudo wells, wherein at least one FAVO 
Claim 16 is allowed because the closest prior art, Taner (US Pat. No. 6,374,185) fails to anticipate or render obvious a non-transitory computer-readable medium comprising instructions configured to cause a processor to: generate a plurality of attributes for the plurality of pseudo wells, wherein the plurality of attributes comprise a frequency-dependent amplitude variation with offset (FAVO) response of each pseudo well of the plurality of pseudo wells, wherein at least one FAVO response corresponds to at least one reservoir property, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        10/23/2021